ACCEPTED
                                                                                            01-14-00379-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      8/31/2015 12:00:00 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                         CAUSE NO. 01-14-00379-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                        IN THE FIRST COURT OF APPEALS               HOUSTON, TEXAS
                              AT HOUSTON, TEXAS                 8/29/2015 3:22:58 PM
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk

               MOSE A. GUILLORY and MARY GUILLORY,

                                                Appellants,

                                         v.

              SEATON, L.L.C., d/b/a STAFF MANAGEMENT,

                                                 Appellees.


  On Appeal from the 113th Judicial District Court of Harris County, Texas
                         Cause No. 2012-61407A


  APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME TO FILE
   MOTION FOR REHEARING PURSUANT TO TEX. R. APP. P. 49.8


Bradford J. Gilde, Lead Counsel               Collyn A. Peddie, Counsel Withdrawn
Tex. Bar No. 24045941                         Tex. Bar No. 1507300
GILDE LAW FIRM                                LAW OFFICES OF COLLYN PEDDIE
55 Waugh Dr., Suite 800                       440 Louisiana Street, Suite 900
Houston, Texas 77007                          Houston, Texas 77002-4205
(281) 973-2772                                (713) 236-7783
bjg@gildelawfirm.com                          cp@collynpeddie

Mike Gallagher, Counsel Withdrawn             David P. Matthews, Counsel Withdrawn
THE GALLAGHER LAW FIRM                        MATTHEWS & ASSOCIATES
2905 Sackett St.                              2905 Sackett St.
Houston, Texas 77098                          Houston, Texas 77098
(713) 238-7705                                (713) 522-5250

      Appellants’ Unopposed Motion to Extend Time to File Motion for Rehearing         1
                       Pursuant to TEX. R. APP. P. 49.8
      COME NOW Appellants, MOSE GUILLORY and MARY GUILLORY and

pursuant to TEX. R. APP. P. 49.8, file this Appellants’ Unopposed Motion to Extend

Time to File Motion for Rehearing (“Motion”).

1.    Appellants are MOSE A. GUILLORY and MARY GUILLORY.

2.    Appellees are SEATON, L.L.C., d/b/a STAFF MANAGEMENT.

3.    On August 6, 2015, this Court issued an opinion that affirmed the trial

court’s ruling. Under TEX. R. APP. P. 49.1, the original last date for filing a motion

for panel rehearing or rehearing en banc was August 21, 2015.

4.    Appellants require additional time to file their motion for rehearing because

Appellants are currently searching for new appellate counsel. Appellants’ previous

appellate counsel, Collyn Peddie, has withdrawn since this Court’s opinion was

issued on August 6, 2015. In addition, trial counsel Mike Gallagher and David P.

Matthews have also both withdrawn. Since counsels’ withdrawal, Appellants have

been diligently searching for new appellate counsel.

5.    Appellants file this Motion within the 15-day period of TEX. R. APP. P. 49.8

to file a motion to extend the deadline for filing a motion for rehearing.

6.    At this time, Appellants are still searching and have yet to formally retain

new appellate counsel. They hope to have new appellate counsel retained within

the next week. Consequently, Appellants respectfully request an additional 21 days



      Appellants’ Unopposed Motion to Extend Time to File Motion for Rehearing      2
                       Pursuant to TEX. R. APP. P. 49.8
from the date of this extension motion, September 18, to file any motion for

rehearing.

7.    No extension has previously been requested or granted to extend the time to

file a motion for rehearing in this case.

8.    Appellants do not attach an affidavit to this motion because the facts set

forth are within the personal knowledge of the attorney signing this motion. TEX.

R. APP. P. 10.2.

                                        PRAYER

      WHEREFORE,          PREMISES          CONSIDERED,     Appellants   respectfully

request that this Court grant Appellant’s motion and extend Appellant’s deadline to

file any motion for rehearing to Friday, September 18, 2015. Appellants pray for

such other relief to which they have shown themselves justly entitled.

                                        Respectfully Submitted,




                                        ___________________________
                                        Bradford J. Gilde
                                        Tex. Bar No. 24045941
                                        GILDE LAW FIRM, PLLC
                                        55 Waugh Dr., Suite 800
                                        Houston, Texas 77007
                                        (281) 973-2772
                                        bjg@gildelawfirm.com

                                        ATTORNEY FOR APPELLANTS


       Appellants’ Unopposed Motion to Extend Time to File Motion for Rehearing    3
                        Pursuant to TEX. R. APP. P. 49.8
                       CERTIFICATE OF CONFERENCE

      Counsel for Appellants and Counsel for Appellees conferred on the 27th and

28th of August, 2015 regarding this Motion, and Appellees are in agreement with

the relief requested herein.




                                       ___________________________
                                       Bradford J. Gilde


                          CERTIFICATE OF SERVICE
      The undersigned certifies that on the 29th day of August, 2015, a true and

correct copy of the foregoing was forwarded in accordance with the Texas Rules of

Appellate Procedure to the following counsel of record:


VIA Electronic Service:

William F. Dolan                           Thomas R. Phillips
(pro hac vice)                             TX Bar No. 00000102
Jones Day                                  Baker Botts L.L.P.
77 West Wacker                             1500 San Jacinto Center
Chicago, IL 60601                          98 San Jacinto Blvd.
Tel: 312-782-3939                          Austin, TX 78701-4078
Fax: 312-782-8585                          Tel: 512-322-2565
wdolan@jonesday.com                        Fax: 512-322-8362
                                           tom.phillips@bakerbotts.com

Elizabeth G. Meyers                        Macey Reasoner Stokes
TX Bar No. 24047767                        TX Bar No. 00788253
Jones Day                                  Baker Botts L.L.P.

       Appellants’ Unopposed Motion to Extend Time to File Motion for Rehearing   4
                        Pursuant to TEX. R. APP. P. 49.8
717 Texas, Suite 3300                    910 Louisiana Street
Houston, Texas 77002                     Houston, TX 77002
Tel: 832-239-3939                        Tel: 713-229-1369
Fax: 832-239-3600                        Fax: 713-229-7869
egmyers@jonesday.com                     macey.stokes@bakerbotts.com




                                     ___________________________
                                     Bradford J. Gilde




     Appellants’ Unopposed Motion to Extend Time to File Motion for Rehearing   5
                      Pursuant to TEX. R. APP. P. 49.8